Citation Nr: 1019536	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  05-29 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone Krembs, Counsel




INTRODUCTION

The Veteran served on active duty from September 1947 to 
April 1951.  He died in May 2004.  The appellant seeks 
benefits as the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In May 2008, the Board remanded the claim for additional 
development.

In October 2009, the Board advanced this case on its docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Many years after service, the Veteran sustained a 
cerebrovascular accident from which he died in May 2004.  
Contributing factors included atherosclerotic vascular 
disease and chronic obstructive pulmonary disease.  Neither 
of these contributing factors nor the cerebrovascular 
accident were caused by any incident of service.

2.  At the time of the Veteran's death, service connection 
was in effect for varicose veins of the right and left lower 
extremities, each rated as 40 percent disabling; a deviated 
nasal septum, rated as 10 percent disabling; and an 
appendectomy scar, rated as 0 percent disabling.

3.  The preponderance of the medical evidence shows that the 
Veteran's death was not related to an injury or disease of 
service origin or to a service-connected disability.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
Veteran's death.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

Generally, 38 U.S.C.A. § 5103(a) notice for a DIC case must 
include:  (1) a statement of the conditions, if any, for 
which a Veteran was service-connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service- connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  The content 
of the notice letter will depend upon the information 
provided in the claimant's application.  Hupp v. Nicholson, 
21 Vet. App. 342 (2007).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

In this case, notice was provided to the appellant in June 
2004, prior to the initial adjudication of her claim in 
August 2004.  The June 2004 notice informed her that it was 
her responsibility to support the claim with appropriate 
evidence, and she was provided with the text of the relevant 
regulations relating to VA's duty to notice and assist.

The content of the June 2004 notice letter fully complies 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify, but did not comply 
with the requirements outlined in Hupp.  The Board, however, 
determines that this error is nonprejudicial because:  (1) 
based upon the communications sent to her over the course of 
this appeal, she clearly has actual knowledge of the evidence 
she is required to submit; and (2) based upon her contentions 
and the communications provided to her by VA over the course 
of this appeal, she reasonably understands from the notices 
provided what was needed.  She has submitted numerous 
statements indicating why she believes that the Veteran's 
death was related to his service-connected bilateral lower 
extremity varicose vein disabilities.  Based upon these 
statements, it is clear that she was aware what the Veteran's 
service-connected disabilities were, and that she was 
required to submit evidence in support of a finding that his 
death was related to a service-connected disability.

Specifically, the appellant clearly showed actual knowledge 
of the evidence required to substantiate her claim.  In 
numerous written statements, the appellant demonstrated 
knowledge of the conditions the Veteran was service-connected 
for while alive.  In addition, all VCAA notices provided by 
VA were clear and pertinent to the appellant's contentions, 
such that a reasonable person could understand what was 
required to prove the claim.  So, overall, she was afforded a 
meaningful opportunity to participate in the adjudication of 
her claim.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006).  And significantly, there is no allegation or 
evidence that the content error affected the essential 
fairness of the adjudication of the claim.  

The appellant was provided with the Dingess elements of VCAA 
notice in June 2008.  The timing deficiency with regard to 
June 2008 Dingess notice was cured by readjudication of the 
claim in a September 2009 supplemental statement of the case.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the appellant.  The 
Veteran's service treatment records are in the claims file.  
VA and private treatment records are in the claims file.  
While private records associated with the Veteran's April 
2003 surgery, and his August 2003 coronary artery bypass 
graft (CABG) have not been associated with the record, this 
is because the appellant has not provided VA authorization to 
obtain such records.  In May 2008, the Board remanded the 
appellant's claim in part for the purpose of obtaining those 
records.  She received a copy of the Board's remand.  In June 
2008 correspondence, the AMC requested that the appellant 
identify all sources of VA and non-VA treatment the Veteran 
received between April 2003 and May 10, 2004, and that she 
provide authorization to obtain such records.  In a June 2008 
response, the appellant submitted the May 2004 records from 
Halifax Medical Center and indicated that she had no other 
evidence to submit in support of her claim.  She did not 
authorize VA to obtain any other records.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the appellant has adequately identified.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).  While the appellant's 
representative argued in the October 2009 informal hearing 
presentation that the failure to obtain such records 
constituted a violation of the Board's remand directives, 
necessitating an additional remand, the Board concludes that 
because the appellant was specifically asked to provide her 
authorization for the release of those records, and therefore 
was on notice that she should submit those records in support 
of her claim, there was no violation of the Board's remand 
directives, such that an additional remand for those records 
is required.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Thus, VA has made every reasonable effort to obtain 
all records relevant to the appellant's claim.

In a cause of death claim VA has a duty to obtain a medical 
opinion when such opinion is "necessary to substantiate the 
claimant's claim for a benefit."  In this case, VA obtained 
opinions in December 2004 and January 2010.  The opinions are 
thorough and consistent with the Veteran's treatment records, 
and adequately addressed the appellant's contentions.  
Accordingly, they may be considered in deciding the claim.

As such, the Board finds that there is no further action to 
be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A (West 2002 & Supp. 2009), or 38 C.F.R. § 
3.159 (2009), and that the appellant will not be prejudiced 
as a result of the Board's adjudication of her claim.

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a Veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2009).  

For a service-connected disability to be the principal cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 C.F.R. § 3.312(b) (2009).  For a service-connected 
disability to constitute a contributory cause, it must 
contribute substantially or materially.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c) (2009).  

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).  A current 
disability must be related to service or to an incident of 
service origin.  A claimant seeking disability benefits must 
establish the existence of a disability and a connection 
between a Veteran's service and the disability.  Boyer v. 
West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 
202 F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including cerebrovascular and 
cardiovascular disease, if they are shown to be manifest to a 
degree of 10 percent or more within one year following a 
Veteran's separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009). 

The Veteran died in May 2004.  A May 2004 death certificate 
listed his cause of death as acute cerebrovascular accident, 
due to, or as a consequence of atherosclerotic vascular 
disease.  Respiratory arrest and chronic obstructive 
pulmonary disease were listed as additional underlying 
causes.  

Terminal hospital records show that the Veteran's cause of 
death was felt to be related to multiple organ failure 
secondary to cerebrovascular accident and cardiac 
insufficiency, as well as advanced, uncontrolled, diabetes 
mellitus.

A May 2004 report of autopsy examination shows that the 
Veteran's cause of death was determined to be traumatic 
hemorrhage in the brain, resulting from the impact of a fall, 
involving an existing area of infarction in the right 
cerebral hemisphere.

At the time of his death, the Veteran's service-connected 
disabilities included varicose veins of the right and left 
lower extremities, each rated as 40 percent disabling; a 
deviated nasal septum, rated as 10 percent disabling; and an 
appendectomy scar, rated as 0 percent disabling.

The appellant contends that the Veteran's service-connected 
bilateral varicose veins of the right and left lower 
extremities caused or contributed to the cerebrovascular 
accident (CVA) that ultimately led to the Veteran's death.  
Alternatively, she asserts that the Veteran's varicosities 
"caused all of [her] husband's vascular problems," noting 
that the Veteran had been scheduled for a quintuple CABG in 
August 2003, but that surgeons were able to complete only a 
triple CABG "because he did not have veins in his legs to 
use for the bypass."  The appellant reported that the 
surgeons had to use veins from other parts of the Veteran's 
body for the triple CABG.

The record reflects that prior to his death, the Veteran had 
extensive peripheral vascular disease secondary to his 
service-connected varicose veins, which were extensive from 
the thigh to the feet.  He experienced severe pain in his 
legs, restricting his ability to walk, for even short 
distances.

In an August 2004 statement, W. Anderson, M.D., the physician 
who conducted the Veteran's May 2004 autopsy, noted that the 
Veteran had undergone a "major surgical procedure" in April 
2003 involving bilateral synthetic grafts to relieve symptoms 
related to poor vascular functioning, bilaterally.  In August 
2003, the Veteran experienced a myocardial infarction and 
underwent triple bypass surgery.  The cardiac surgeon in 
attendance "reported difficulty in completing the procedure 
due to limitations imposed by a lack of useable vein grafts 
from [the Veteran's] legs."

In April 2004, the Veteran had an "acute cerebrovascular 
accident" while vacationing in Pensacola, Florida.  The 
Veteran was hospitalized at the West Florida Regional Medical 
Center from April 1-16, 2004.  He subsequently was 
transferred to Indigo Nursing Home in Daytona Beach, Florida.  
The Veteran had multiple diagnoses at the time of his 
admission to the nursing home on April 16, 2004, including 
cerebral vascular accident with dysphagia and left 
hemiparalysis, acute respiratory distress requiring 
intubation, congestive heart failure, myocardial infarction, 
and cardiomyopathy.

The Veteran subsequently was transported to the Halifax 
Medical Center in May 2004 for additional medical treatment.  
The Veteran sustained a head injury while at Halifax Medical 
Center when he fell out of his chair while awaiting a barium 
swallow test procedure.  The Veteran struck his head on the 
floor, causing "right brain bleeding."  He died shortly 
after this incident, on May 10, 2004.  

In an October 2004 letter to the appellant, Dr. Anderson 
noted that he had performed the Veteran's May 2004 autopsy, 
and had determined the cause of death to be traumatic 
hemorrhage in the brain, resulting from the impact of a fall, 
involving an existing area of infarction in the right 
cerebral hemisphere.  Dr. Anderson explained that the Veteran 
had suffered a stroke prior to the fall, which had resulted 
in necrosis (or death) of tissue, and had created an area in 
the brain that was particularly vulnerable to any insult - in 
this case, a traumatic event. 

Newly developing blood vessels in areas of the brain that 
were particularly fragile (due to the infarct) were 
particularly prone to bleed if even a minor trauma was 
suffered.  Such was the case in the Veteran's fall.  Dr. 
Anderson continued on to say that it was not unusual, and in 
fact was a well-accepted medical principle, that natural 
disease processes will often alter the outcome of a patient 
suffering a traumatic insult.  In all likelihood, the Veteran 
would not have suffered such a significant bleed after the 
fall in the absence of the pre-existing cerebral infarction.  
Consequently, the presence of the stroke, which was clearly 
related to underlying cerebral and peripheral vascular 
disease, should be regarded as a major causative factor in 
the death of the Veteran.  The trauma was a contributing 
factor that resulted in the chain of events that "ultimately 
led to the death - in the setting of a prior vascular 
event."  Therefore, having performed the autopsy 
examination, it was his opinion that the Veteran's "pre-
existing vascular disease was the underlying process that 
contributed directly to the [Veteran's] death."

In August 2006, Dr. Anderson provided an additional opinion 
in support of the appellant's claim.  He noted, as he had 
indicated previously, that the presence of the prior cerebral 
vascular disease and resulting infarction created a situation 
where a trauma which may have resulted in a lesser injury in 
a healthy brain had led to a catastrophic intra-parenchymal 
bleed, subsequent multi-system organ deterioration and 
ultimately, death.  The autopsy had also found the existence 
of significant systemic vascular disease, particularly 
prominent in the distal aorta and vasculature of the lower 
extremities that indicated the presence of a long-standing 
circulatory impairment, and reflected the systemic nature of 
the Veteran's vascular disease.  The widespread vascular 
disease process was certainly linked to the cerebral vascular 
disease as well as to the coronary artery changes found on 
autopsy, and was therefore causally related to the Veteran's 
death.

VA obtained an opinion in December 2004, in effort to 
determine whether the Veteran's service-connected bilateral 
varicosities were related to his cause of death.  The 
examiner reviewed the Veteran's claims file, noting the May 
2004 report of autopsy examination concluding that the cause 
of death was traumatic hemorrhage in the brain secondary to a 
fall, with the hemorrhage occurring in an area of an old 
infarction on the right cerebral hemisphere, and the 
Veteran's prior medical history, which was significant for 
arterial disease in both legs, coronary artery disease, 
hypertension, type II diabetes mellitus, the presence of a 
small noncontributory abdominal aortic aneurysm, 
hypercholesterolemia, a history of cigarette abuse, and 
chronic obstructive pulmonary disease.  The Veteran had 
extensive arterial vascular disease at the time of his death, 
including cerebrovascular disease, aortic vascular disease, 
lower extremity arteriovascular disease, coronary artery 
vascular disease, hypertension and diabetes, and elevated 
cholesterol, with a past history of cigarette abuse.  Based 
upon the Veteran's history, the examiner concluded that the 
presence of peripheral vascular disease in the form of his 
service-connected varicose veins, was a remote and 
noncontributory factor in his death.  The examiner reasoned 
that the Veteran's extensive vascular disease was the cause 
of his death.  The Veteran's history of cigarette abuse, 
elevated cholesterol, diabetes, and hypertension, caused his 
coronary artery disease, large vascular disease, 
arteriovascular disease of the aorta, and arteriovascular 
disease of the lower extremities.  The service-connected 
varicose veins were not a causative factor in the Veteran's 
death.

In effort to counter the negative December 2004 VA opinion, 
the appellant sought an additional opinion from a private 
physician.  In a June 2006 letter, the attorney who arranged 
for the opinion informed the appellant that Dr. Barakos, a 
neuro-radiology expert, had reviewed the records the 
appellant had provided for his review.  After reviewing such 
records, Dr. Barakos had determined that the CT scans done 
after the fall did not support a brain hemorrhage caused by 
the fall.  The CT scans were consistent with a brain infarct 
that had occurred several weeks earlier.  The minimal fluid 
seen on the scans represented the end result of necrotic 
brain tissue having converted to a liquid state in 
preparation for being reabsorbed into the body.  

From the attorney's conversation with Dr. Barakos, he had 
determined that Dr. Barakos would be unable to prove that the 
Veteran's death was caused by the fall.  Dr. Barakos 
recognized that Dr. Anderson, the physician whom had 
conducted the autopsy, had come to a difference conclusion.  
However, Dr. Barakos felt that Dr. Anderson did not have the 
benefit of being able to review the CT scans at the time of 
the autopsy, and had he reviewed the CT scans, he would have 
reached the conclusion that the fall was not in any way 
associated with the Veteran's death.  Dr. Barakos believed 
that the Veteran's death was the result of multi-system organ 
failure which was not uncommon in people who have been 
significantly debilitated as the result of a stroke.

As additional evidence was added to the record after the 
December 2004 VA opinion was obtained, in January 2010, VA 
obtained an expert medical opinion in effort to determine 
whether the Veteran's service-connected bilateral lower 
extremity varicosities caused or contributed substantially 
and materially to his cause of death.  The reviewing 
cardiologist reviewed the Veteran's claims file and 
determined that the Veteran's cardiovascular problems 
included atherosclerotic cardiovascular disease, coronary 
artery disease, myocardial infarction and subsequent triple 
CABG in August 2003, and that his peripheral vascular disease 
consisted of peripheral arterial insufficiency involving the 
lower extremities, status post bilateral femoro-popliteal 
grafts in April 2003, and bilateral chronic varicose veins in 
the lower extremities.  Additionally, the Veteran had 
sustained a CVA in April 2004, with the sequelae of dysphagia 
and left hemiplegia.  Finally, in May 2004, the Veteran had 
sustained a traumatic right brain hemorrhage involving an 
existing area of infarction in the right cerebral hemisphere 
as a result of a fall.  

Based upon a review of the Veteran's records, the opining 
physician determined that the Veteran's risk factors for 
developing atherosclerotic cardiovascular disease included 
systemic hypertension, hyperlipidemia, diabetes mellitus, and 
smoking.

In addressing whether the Veteran's service-connected 
bilateral varicosities were a contributory cause of his 
death, the physician opined that they were not.  The 
physician reasoned that varicose veins, with or without deep 
vein thrombosis or thrombophlebitis in the lower extremities, 
were very unlikely to cause a CVA, unless there was a good 
source or cause of the paradoxical embolism, such as a patent 
foramen ovale.  Because such was not mentioned in the report 
of autopsy, it was not likely that the Veteran's service-
connected varicose veins were a contributory factor in his 
death.

The claim turns on whether there is a nexus between the 
Veteran's service-connected varicose veins and his 
development of the CVA that led to his death.  There are 
conflicting medical opinions on this question.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

In this case, the Board concludes that the December 2004 and 
January 2010 VA opinions are entitled to more probative 
weight than are the opinions submitted by the physician who 
conducted the Veteran's autopsy.  The December 2004 and 
January 2010 opinions more thoroughly explained the likely 
proximate cause of the Veteran's death, and explained why the 
proximate cause for the development of the CVA was not likely 
the Veteran's service-connected varicose vein disabilities, 
as asserted by the appellant.  The VA examiners explained 
that while the Veteran's service-connected varicose vein 
disabilities were components of his peripheral vascular 
disease, the Veteran had several other, nonservice-connected 
disabilities that were more likely causative factors for his 
development of the CVA.  In this regard, the January 2010 VA 
examiner specifically concluded that because there was no 
evidence of a paradoxical embolism, such as a patent foramen 
ovale, it was very unlikely that the Veteran's service-
connected varicosities caused his CVA.  Significantly, it 
appears, based upon Dr. Barakos' opinion, that the physician 
who conducted the autopsy did not have the CT scans following 
the Veteran's May 2004 fall available for his review, and 
that had he had such records available for review, it is 
possible that he would have reached a different conclusion.  

For these reasons, the Board concludes that the December 2004 
and January 2010 VA opinions finding, on the whole, that the 
Veteran's service-connected varicose veins less likely than 
not contributed substantially and materially to his death to 
be the more probative evidence.  

The Board has considered the appellant's assertions that the 
Veteran's cause of death was related to his service, and 
specifically to his service-connected varicose vein 
disabilities, including that he sustained the stroke as a 
result of his varicose veins, and that his varicose veins 
caused all of his vascular problems.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  While such laypersons 
are competent to relate symptoms and observations of the 
Veteran at any time, for the reasons given, the Board finds 
that the statements of the appellant relating his development 
of the VCA to his service-connected varicose vein 
disabilities are not competent, and no physician has provided 
a probative opinion making this connection.  

To the extent such statements purport to relate the Veteran's 
CVA to his service-connected disabilities, the appellant is 
not competent to provide a causation or etiology opinion 
requiring medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  As 
a result, her assertions do not constitute competent evidence 
that the Veteran's death was related to his service.

Thus, the Board finds that the preponderance of the evidence 
weighs against a finding that the Veteran's death was related 
to his service-connected varicose vein disabilities.  

Therefore, the Board turns to the question of whether the 
Veteran's CVA, atherosclerotic vascular disease, and chronic 
obstructive pulmonary disease were otherwise related to his 
period of active service.  

The Veteran's service treatment records do not reveal 
complaints of pulmonary problems, nor findings consistent 
with either cerebrovascular disease or atherosclerotic 
vascular disease.  The evidence also does not show that the 
Veteran developed cerebrovascular disease or atherosclerotic 
vascular disease within any applicable presumptive period 
following his service.  While the Veteran's cerebrovascular 
disease or atherosclerotic vascular disease may have existed 
prior to the initial clinical diagnoses, the first evidence 
of treatment for these diseases is not dated until many years 
after the Veteran's separation from service.  Because 
cerebrovascular disease and atherosclerotic vascular disease 
were not diagnosed within the applicable one year presumptive 
period following his separation from service, the Board finds 
that service connection for the cause of the Veteran's death 
on a presumptive basis is not warranted.  38 C.F.R. § 3.309 
(2009).

The Board also finds that service connection for the cause of 
the Veteran's death is not warranted based upon direct 
causation.

The Veteran's service treatment records do not show that he 
developed a chronic pulmonary disorder, cerebrovascular 
disease, or atherosclerotic vascular disease while in 
service, nor is there medical evidence of symptoms associated 
with these diseases for many years after his separation from 
service.  In addition, no treating physician or VA examiner 
has related any of these disorders or diseases to his active 
service.

The Board has considered the appellant's assertions that she 
is entitled to compensation for the cause of the Veteran's 
death.  She has not, however, argued that the Veteran's 
chronic obstructive pulmonary disease, cerebrovascular 
disease, or atherosclerotic vascular disease developed either 
during or as a result of his active service.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no clinical evidence of treatment for 
or complaints related to chronic obstructive pulmonary 
disease, cerebrovascular disease, or atherosclerotic vascular 
disease during the Veteran's period of active service.  
Additionally, there is in this case no probative evidence 
establishing a medical nexus between military service and the 
Veteran's cause of death, as discussed above.  Thus, service 
connection for the cause of the Veteran's death is not 
warranted.

As the preponderance of the evidence is against the 
appellant's claim of service connection for the cause of the 
Veteran's death, the Board finds that service connection for 
the cause of death is not warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. 



ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


